Citation Nr: 0706126	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-15 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post left 5th finger extensor tendon repair.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from December 1995 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Salt Lake City, Utah, 
regional office (RO).  The veteran testified before the 
undersigned Veterans Law Judge (VLJ) at the RO in March 2006.  
The veteran submitted an online article in May 2006, along 
with a waiver of initial consideration of such evidence by 
the RO.  


FINDING OF FACT

The veteran's  status post left 5th finger extensor tendon 
repair is manifested by pain, a soft tissue bump or cyst 
formation, and range of motion limited to 55 degrees.  There 
is no evidence of functional loss equivalent to amputation of 
that digit.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post left 5th finger extensor tendon 
repair have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5230 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a July 2004 letter.  This letter 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records, VA outpatient treatment records, VA examination 
report dated in November 2004, private medical records, the 
veteran's DD214, an internet article, statements and 
testimony from the veteran in support of his claim, testimony 
from the veteran's spouse in support of his claim.  The Board 
finds that VA has satisfied its duty to notify and to assist. 
 All obtainable evidence identified by the veteran relative 
to his claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claim, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

III.  Disability Ratings

The December 2004 rating decision on appeal granted service 
connection for status post left 5th finger extensor tendon 
repair, assigning a noncompensable evaluation for each 
disability.  In a May 2005 rating decision, the RO increased 
the assigned evaluation to 10 percent disabling.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006).  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.1, 4.10, 4.40 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).   If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The claims folder shows that the veteran lacerated his left 
5th finger in 1997.  Treatment records show no evidence of 
bone trauma or fracture.  The tendon and skin laceration were 
cleaned and repaired.  A June 1997 clinical note indicated 
full range of motion of the left 5th finger, excellent 
strength 12 weeks post-operation.   The veteran was deemed 
fit for full duty at that time.  

VA examination report dated in November 2004 indicated that 
the veteran is right-handed.  Examination of the hands and 
fingers revealed that the veteran could tie his shoelaces, 
fasten buttons, pick and tear a piece of paper without 
difficulty.  All fingers could approximate the proximal 
transverse crease of the palm.  Hand strength was normal.  
Left 5th finger flexion at the distal interphalangeal joint 
was limited to 55 degrees out of a possible 90 degrees 
without pain.  The proximal interphalangeal joint flexion was 
to 90 degrees out of a possible 100 degrees and 
metatarsophalangeal joint motion was full.  There was no 
ankylosis of the left 5th finger.  X-rays of the left hand 
were normal, revealing normal metacarpals and phalanxes with 
no fractures, lesions, or arthritic changes.  

A private medical record dated in May 2005 indicated that the 
veteran's extensor tendon function was intact, and that he 
was able to actively extend to approximately the neutral 
position and does not actively hyperextend at the MCP joint.  
"Passively", the veteran was not quite able to curl his 
fingertip down into the palm, though "passively" he was 
able to perform this task.  The physician also noted a soft 
tissue bump on the proximal side of the transversely oriented 
laceration, which was approximately the size of a pea.  A 
separate May 2005 private medical record referred to the bump 
as a cyst formation above the scar tissue.  

The veteran's left 5th finger disability was assigned a 10 
percent disability evaluation under Diagnostic Codes 5024-
5230.  The diseases under Diagnostic Codes 5013 through 5024 
will be rated on limitation of motion of affected parts, as 
arthritis, degenerative.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.)  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  Under Diagnostic Code 
5230, limitation of motion for the ring or little finger 
warrants a noncompensable evaluation.  

Upon review, the veteran is not entitled to a higher initial 
evaluation in excess of 10 percent for status post left 5th 
finger extensor tendon repair.  The rating schedule does not 
provide for a compensable rating for limitation of motion, or 
even ankylosis, of the little finger alone.  38 C.F.R. § 
4.71a, Diagnostic Codes 5227, 5230 (2006).  The medical 
evidence, including the VA examination report dated in 
November 2004, did not disclose any involvement of other 
digits.  The veteran is able to grasp and pick up items, and 
can approximate the proximal transverse crease of the palm.  
The only abnormalities on examination were related to the 
left 5th finger.  Thus, the veteran's left 5th finger 
disability has not been shown to result in limitation of 
motion of other fingers, or interfere with overall function 
of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, 
Note.  Additionally, he has significant function remaining, 
and therefore does not warrant consideration for amputation.  
See 38 C.F.R. § 4.71a Code 5156 (2006).  He is also receiving 
the maximum available evaluation under Diagnostic Code 5024.  

At the March 2006 hearing, the veteran's representative 
asserted that the November 2004 VA examination was inadequate 
because the physician ignored the veteran's complaints of 
pain and limitation of motion.  Upon review, the November 
2004 VA examination report specifically addressed the 
veteran's complaints of pain, including pain when holding the 
steering wheel of his truck and pain associated with weather 
conditions.  The physician also noted that the veteran 
complained of daily pain when he is driving for extended 
periods of time and having difficulty loading boxes, moving, 
and lifting.  The physician also documented the veteran's 
limitation of motion of the left 5th finger in range of 
motion testing.  Private medical records dated in May 2005 
noted a residual soft tissue bump, which could be a ganglion 
or perhaps some scar tissue, or cyst formation, on the left 
5th finger.  It was noted that the cyst formation resulted in 
pain and swelling in and around the affected area.  
Regardless, as noted above, the veteran is already receiving 
above the maximum evaluation available evaluation under 
Diagnostic Code 5227 for ankylosis of the little finger and 
Diagnostic Code 5230 for limitation of motion of the little 
finger.  

The Board also considered the veteran's disability under 
38 C.F.R. § 4.124a for diseases of the peripheral nerves.  A 
May 2005 private medical record noted slightly diminished 
blood supply and nerve root entrapment on evaluation of the 
left hand; however, the November 2004 VA examination did not 
note any atrophy in the left hand, an inability to spread his 
ring and little finger, an inability to adduct the thumb, or 
weakened wrist flexion.  The November 2004 VA examination 
demonstrating no limitation of motion for any fingers on the 
left hand, except for the left 5th finger.  As such, a higher 
initial evaluation is not warranted under Diagnostic Code 
8516 for incomplete or complete paralysis of the ulnar nerve.  
Id.        

The veteran asserts a much more debilitating condition due to 
his service connected status post left 5th finger extensor 
tendon repair than was demonstrated by the evidence cited 
above.  The veteran submitted an internet article regarding 
flexor tendon injuries in support of his claim.  However, 
this article is too general and does not address the facts 
that are specific to the veteran's case.  Therefore, the 
Board assigns little weight to this article.  

The Board respects the veteran's sincere assertions in this 
case.  However, other than the award granted for the 
scarring, the Board finds the probative weight of the 
positive evidence to be overcome by the more objective 
negative evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the other claim must be denied.  Gilbert, 1 Vet. 
App. at 49.

Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's service-connected status post left 5th 
finger extensor tendon repair on appeal.  In that regard, the 
Board does not find that record reflects that the veteran's 
disability on appeal have caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  No periods 
of hospitalization due to the service-connected disability on 
appeal are noted in the record, or otherwise claimed by the 
veteran.  While the veteran has asserted that his status post 
left 5th finger extensor tendon repair has interfered with 
his employment, the veteran testified that he is employed as 
a truck driver and has no driving restrictions due to his 
left 5th finger.  He has not submitted documentation that it 
provides a marked employment handicap.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a higher initial evaluation in excess of 10 
percent for status post left 5th finger extensor tendon 
repair is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


